Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Gundy (US 2007/0027893 A1) describes a knowledge management system is provided with an automated symptom discovery module which associates customer keywords with potential solutions. The automated symptom discovery module includes a business threshold for use with keywords. Additionally, in an embodiment, the automated symptom discovery module aids in document attribute management by taking success/failure metrics into account before an association between keywords and solutions is created. If a technician uses a solution that is not valid for the customer's symptom as indicated by a repeat contact, then the symptom is not linked to the solution. Additionally, in an 

	Alvarez (US 2005/0102119 A1) describes a computerized method, system, service, etc. for tracking equipment repair that begins by receiving an equipment identification of an item of equipment to be repaired from a user through a graphic user interface. The invention provides the user with a list of common problems for that item of equipment (and similar equipment) and a component hierarchy for the item of equipment. The invention allows the user to browse through multiple levels of the component hierarchy and select a major component, a minor component, or a subcomponent from the component hierarchy. The invention receives diagnosis input from the user optionally 

	Jain (US 10263836 B2) describes  arious technologies pertaining to identifying potential troubleshooting options and resolution steps that can be employed to resolve a network failure in a data center. The troubleshooting options and resolutions steps are provided to an operator, who can consume the troubleshooting options and resolutions steps and resolve the network failure using the provided troubleshooting options and resolutions steps. Additionally described herein are various technologies pertaining to prioritizing network failures based upon alarms generated by devices in a data center, wherein a prioritized list can be surfaced to the operator to facilitate triaging alarms. A data center includes a plurality of networked computing devices, wherein data can be transmitted between the computing devices over network links by way of a plurality of network infrastructure devices, such as routers, co-routers, switches, load balancers, firewalls, virtual private networks (VPNs), amongst others. The computing devices and/or network infrastructure devices (collectively referred to 
	
	Miller (US 7100085 B2) describes a system and method to provide general services for monitoring, diagnosing, and solving problems that occur in the operation of the machines at the customer's facility serves to automate the support process of a software-based system. The system as defined herein includes software that is typically installed on a plurality of machines at the 

Immediate response: does any processing that requires low latency, for example, recording state information about a resource that does not exist for a long period of time after the conditions arise that activate the database entry. This code is cached locally in a relatively high-speed memory to make it quickly accessible.
Symptom: determines whether the database entry actually applies. This code can do a more detailed check of the state of the hardware and software than is specified by the conditions of the initialization.
Solution: resolves the issue. This code modifies the state of the system in order to implement the solution.
In addition, each database entry contains information used for administration functions. It is important for the customer site software to cause little impact on system performance. The software must efficiently decide which database entries to apply, and in what order to apply them. The database organization facilitates this operation. When the initialization part of a database entry executes, it specifies the conditions that must be met in order for the database entry to apply. These conditions are used to configure a table-driven mechanism that responds to system-level events that change the conditions. When an event changes the conditions to a set that matches those identified by the initialization of a database entry, the immediate response code for that entry is executed. Then the symptom code for that entry is retrieved, loaded, and executed. If the 

YAMADA, JP 5370905 B2,  G06F 11/22, PUBLICATION DATE: 18-Dec-2013 describes  the recording means for recording the process history of the software for operating the electronic device, the disorder caused by the software processing on the electronic device occurs, the in the previous occurrence of the fault acquisition means for acquiring the software for processing history from the recording means, based on the processing history acquired by the acquisition means, classifying means for classifying the one or more causes modules disorders caused the software processing When a generation means for generating a sub-causal network that associates a probability with each of the classified due module by said classifying means, a sub causal network generated by the generation means, incorporated in the causal network of existing diagnostic model A failure diagnosis apparatus having update means for updating the existing diagnosis model . According to a second aspect of the present invention, in the first aspect of the present invention, the acquisition unit further outputs , as the processing history of the software, a call stack of the function of the software module that has notified the occurrence of the failure. get the back trace log, generate a call function graph by the acquisition unit extracts the software module that contains the calling function and the call function from backtrace log acquired, graphed in units of call functions and software modules further comprising a calling function graph generator for the generation means 
According to a fourth aspect of the present invention, in the first aspect, the acquisition unit acquires a process log of a software processing system as the processing history of the software , and the generation unit uses the acquisition unit. The sub-causal network is generated by using the process list in the acquired process log as a cause and generating the failure as a result.
According to a fourth aspect of the present invention, in the first aspect of the present invention, the sub-causal network holding unit that stores the sub-causal network generated by the generation unit, and the sub-causal network holding units of the plurality of electronic devices are further provided. A sub-causal network collection unit that collects the sub-causal network held in the network at 
The invention according to claim 6 is a program for preparing a diagnostic model for failure diagnosis using an electronic computer, and recording means for recording a processing history of software for operating an electronic device in the electronic computer when the when a disorder caused by the aforementioned software processing in the electronic device occurs, an acquisition procedure for acquiring the processing history of the software in the previous occurrence of the failure from the recording means, obtained by the obtaining means based on the processing history, and classification procedure to classify the one or more causes modules disorders caused the software processing, the sub-causal network that associates a probability with each of the classified due module by said classifying means a generating step of generating, a sub causal network generated by the generation means, existing diagnostic model Is a program for executing an update procedure for incorporating the causal network update the existing diagnostic model.
	Allowable Subject Matter
2.	Claims 1-11 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a machine failure analyzing system, comprising: a machine history data base, being coupled to the failure causes analyzing unit and the processor unit, wherein there are a plurality of data of machine malfunction status, a plurality of data of machine failure causes, and a plurality of data of machine maintenance records stored in the machine history data base; wherein the processor unit receives the machine status data from the machine status data collecting unit through the second communication unit and the first communication unit, such that the failure causes analyzing unit finds the data of machine failure causes with respect to the machine status data from the machine history data base, thereby generating at least one troubleshooting solution after subsequently finding the data of machine maintenance records that are corresponding to the data of machine failure causes. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-11 are allowed due to their dependency on claim 1.



	Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
December 15, 2021